Dissenting Opinion by
Judge Palladino:
I respectfully dissent. The majority opinion concludes that the actual monetary value of an executory construction contract is part of the value of a land transfer for realty transfer tax purposes. In effect what the majority has done is subject executory contracts to real estate transfer tax. Such a result is contrary to the realty transfer tax provisions of the Tax Reform Code of 1971 (Code).1
The realty transfer tax provisions of the Code impose a tax only upon the value of documents that convey an interest in real estate. Section 1102-C of the Code, 72 P.S. §8102-C, provides in pertinent part: “Every person who makes, executes, delivers, accepts or presents for recording any document . . . shall be subject to pay for and in respect to the transaction or any part thereof ... a State tax of 1% of the value of the real estate presented by such document.” Section 1101-C of the Code, 72 P.S. §8101-C, defines “document” in pertinent part as follows: “Any deed, instrument or writing which conveys, transfers, devises, vests or evidences any transfer or devise of title to real estate. . . .” Thus, a deed transferring title to a piece of land conveys an interest in real estate and is subject to realty *509transfer tax. However, an executory agreement to construct a house on that piece of land does not convey an interest in real estate, and the Code has not subjected such an agreement to the realty transfer tax provisions.
The majority concludes that the General Assembly intended for the value of an executory construction contract, entered into prior to or simultaneously with the conveyance of a lot to be included in the value of the deed conveying the lot. With this conclusion I disagree.
The sole basis for the majority’s conclusion is the fourth valuation method contained in the statute’s definition of value. This fourth valuation method must be considered within the context of the entire definition of value. “Value” is defined in section 1101-C, 72 P.S. §8101-C, (emphasis added) as follows:
(1) In the case of any bona fide sale of real estate at arms length for actual monetary worth, the amount of actual consideration therefor, paid or to be paid. . . . Provided, that where such documents shall set forth a nominal consideration, the ‘value’ thereof shall be determined from the price set forth in or actual consideration for the contract of sale;
(2) In the case of a gift, sale by execution upon a judgment or upon a foreclosure of a mortgage by a judicial officer, transactions without consideration or for consideration less than the actual monetary worth of the real estate . . . the actual monetary worth of the real estate determined by adjusting the assessed value of the real estate for local real estate tax purposes for the common level ratio of assessed values to market values of the taxing district . . . ;
(3) In the case of an easement or other interest in real estate the value of which is not determin*510able under clause (1) or (2), the actual monetary worth of such interest, or
(4) The actual consideration for or actual monetary worth of any executory agreement for the construction of buildings, structures or other permanent improvements to real estate between the grantor and other persons existing before the transfer and not removed thereby or between the grantor, the agent or principal of the grantor or a related corporation, association or partnership and the grantee existing before or effective with the transfer.
Clearly, the third and fourth methods of valuation are to be used only where the value of an interest in real estate is not readily determinable using the first or second method of valuation. The fourth method of valuation does not apply where there is a bona fide sale for actual monetary worth and the value of the interest conveyed is readily determinable.
Accordingly, defendants motion for summary judgment should be denied. Plaintiffs motion for summary judgment should be granted on the ground that executory construction contracts are not taxable documents for realty transfer tax purposes and may not be included in the value of real estate conveyed prior to or simultaneously with their execution.

 See majority opinion at n.1.